IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 966 Disciplinary Docket No. 3
                                            :
                                            :   No. 125 DB 2004
MOHAMED ALAMGIR                             :
                                            :   Attorney Registration No. 65321
                                            :
PETITION FOR REINSTATEMENT                  :   (Out of State)


                                       ORDER


PER CURIAM:


       AND NOW, this 9th day of April, 2019, upon consideration of the parties’ responses

to the Court’s rule to show cause dated January 11, 2019, the rule is made absolute, and

the Petition for Reinstatement is denied.       Petitioner is directed to pay the expenses

incurred by the Board in the investigation and processing of the Petition for

Reinstatement. See Pa.R.D.E. 218(f).